
 
Loan No. 07-0004350


 
FIRST AMENDMENT  TO CREDIT AGREEMENT
 
AND OTHER CREDIT DOCUMENTS
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND OTHER CREDIT DOCUMENTS (this
“Amendment”) is entered into as of  May 5, 2010 (the “Effective Date”), among
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GECC” and in its capacity as agent for the Lenders, together with its
successors, “Administrative Agent”), the financial institutions other than GECC
who are or hereafter become parties to the Credit Agreement (together with GECC,
individually, a “Lender”, and collectively, the “Lenders”, as the context may
require), THE PARTIES LISTED ON SCHEDULE 1 ATTACHED HERETO (each a “Borrower”
and collectively, the “Borrowers”) and BROOKDALE SENIOR LIVING INC., a Delaware
corporation (“Guarantor”).
 
RECITALS:
 
A. Borrowers (other than BKD Kansas Properties, LLC), Administrative Agent and
GECC have entered into that certain Credit Agreement dated as of February 23,
2010 (the “Credit Agreement”), pursuant to which the Lenders agreed to make the
loan described therein (the “Loan”) to Borrowers.  BKD Kansas Properties, LLC
was joined to the Credit Agreement as a borrower thereunder pursuant to that
certain Joinder Agreement, dated as of March 5, 2010, executed by Administrative
Agent, GECC, BKD Kansas Properties, LLC and the other Borrowers.
 
B. Subject to the terms and conditions set forth in the Credit Agreement, the
Borrowers (acting through the Borrower Representative), have the one-time right
to cause an increase in the Aggregate Committed Amount by up to Twenty Million
Dollars ($20,000,000) (to an aggregate amount not more than One Hundred Twenty
Million Dollars ($120,000,000)) and the Borrower Representative has exercised
this right on behalf of the Borrowers.
 
C. Guarantor is liable for the payment of certain (a) obligations under the Loan
pursuant to that certain Guaranty, dated of even date with the Credit Agreement
and executed by the Guarantor in favor of Administrative Agent for the benefit
of the Lenders (the “Guaranty”) and (b) costs and expenses related to the
existence of hazardous materials affecting the property securing the Loan
pursuant to that certain Hazardous Materials Indemnity Agreement, dated of even
date with the Credit Agreement and executed by the Guarantor in favor of
Administrative Agent for the benefit of the Lenders (the “Environmental
Indemnity”).
 
D. Agent, Lenders and Borrowers wish to amend the Credit Agreement to reflect
the increase in the Aggregate Committed Amount as described above, all as more
fully set forth in this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Agent, Lenders and Borrowers hereby agree as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
 
1. Defined Terms.  Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Credit Agreement (as
modified hereby).
 
2. Recitals.  All of the Recitals stated above are true and accurate and by this
reference are incorporated into and made a part of the body of this Amendment.
 
3. Acknowledgement of Increase in Aggregate Commitment Amount.  Borrowers,
Lenders and Agent acknowledge and agree that, provided that the Borrowers
deliver to Agent the payments required under Section 2.01(b)(iii) of the Credit
Agreement concurrently with the execution of this Amendment, effective as of the
Effective Date, the Aggregate Committed Amount is One Hundred Twenty Million
Dollars ($120,000,000), and each Lender’s Committed Amount shall be as set forth
on the Schedule 2.01 attached hereto, which shall replace and supersede the
Schedule 2.01 attached to the Credit Agreement.
 
4. Ratification by Borrowers.  The Borrowers hereby (a) renew, ratify and
confirm the indebtedness evidenced by the Notes and the other Credit Documents,
as modified hereby; (b) acknowledge that the liens and security interests
created and evidenced by the Security Documents and other Credit Documents are
valid, subsisting and enforceable in accordance with their terms, as modified
hereby; (c) acknowledge that as of the Effective Date there are no offsets,
claims or defenses to the indebtedness evidenced by the Notes and the other
Credit Documents, as modified hereby; (d) acknowledge and agree that Borrowers
are, and shall remain, liable for the prompt and timely payment and performance
of the indebtedness evidenced by the Notes and the other Credit Documents, as
modified hereby; (e) agree that the Credit Documents are and remain in full
force and effect, except as expressly modified hereby; and (f) represent and
warrant that, after giving effect to the terms and conditions of this Amendment,
there are no uncured Events of Default under the Credit Documents and, to each
Borrowers’ actual knowledge, no event, condition or state of facts exists or has
occurred and remains uncured that, with the giving of notice or passage of time
or both, would constitute an Event of Default under the Credit Documents.
 
5. Ratification by Guarantor.  Guarantor joins in the execution and delivery of
this Amendment to (a) evidence its consent to, and agreement with, the terms and
conditions of this Amendment and the transactions contemplated hereby; (b)
renew, ratify and confirm all the terms, covenants and agreements contained in
the Guaranty and the Environmental Indemnity; (c) stipulate and agree that all
references in the Guaranty and Environmental Indemnity to (i) the “Loan” shall
refer to the Loan, as amended by this Amendment, (ii) the “Credit Agreement”
shall refer to the Credit Agreement, as amended by this Amendment, (iii) the
“Credit Documents” or any of them shall refer to the Credit Documents as amended
by this Amendment, and (v) any other term, provision or document shall refer to
such term, provision or document as amended by this Amendment; and (d) renew,
ratify, represent and confirm that (i) each of the Guaranty and Environmental
Indemnity is and remains the valid, subsisting and enforceable agreement of
Guarantor, enforceable against Guarantor in accordance with its terms, (ii) as
of the date hereof there are no offsets, claims or defenses to the Guaranty or
Environmental Indemnity, by reason of this Amendment, the transactions
contemplated hereby or otherwise, (iii) all representations and warranties of
Guarantor in the Guaranty and Environmental Indemnity remain true and correct in
all material respects as of the date hereof; (iv) Guarantor has paid and
performed all covenants and
 
 
 

--------------------------------------------------------------------------------

 
 
 
obligations required to be paid and performed by Guarantor as of the date
hereof, and (v) after giving effect to the terms and conditions of this
Amendment, no uncured Event of Default exists under the Credit Documents and, to
Guarantor’s actual knowledge, no event, condition or state of facts exists or
has occurred and remains uncured which, with the giving of notice or passage of
time or both, would constitute an Event of Default.
 
6. Modification of other Credit Documents.  All references in the other Credit
Documents to the “Credit Agreement” shall mean the Credit Agreement as modified
hereby.
 
7. Continued Validity.  Except as expressly provided in this Amendment, all
terms, conditions, representations, warranties, and covenants contained in the
Credit Agreement and the other Credit Documents shall remain in full force and
effect, and are hereby ratified, confirmed and acknowledged by the Borrowers.
 
8. Representations and Warranties.  The Borrowers hereby represent and warrant
to Administrative Agent and Lenders that (a) (after giving effect to the terms
and conditions of this Amendment), no Event of Default exists, (b) all of the
representations and warranties set forth in the Credit Agreement (after giving
effect to the terms and conditions of this Amendment), are true and correct in
all material respects on and as of the date of this Amendment as if made on or
as of such date, and (c) the execution, delivery and performance of this
Amendment (i) have been authorized by all requisite corporate, partnership,
limited liability company and trust action and (ii) do not and will not violate
or conflict with, result in a breach of or require any consent under the
articles or certificate of incorporation, bylaws, partnership agreement, trust
agreement or other organizational documents of Borrowers and their partners
and/or members, any applicable laws or any material agreement binding on
Borrowers or any of their properties.
 
9. Fees and Expenses.  Borrowers agree to pay all reasonable fees and expenses
incurred by Administrative Agent and Lenders in connection with the drafting and
negotiation of this Amendment, and the transactions contemplated hereby,
including, without limitation, fees and costs of third-party consultants,
accountants or professionals retained by Administrative Agent and Lenders,
reasonable attorneys’ fees and expenses and recording fees.
 
10. Construction.  This Amendment and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with and governed by,
the laws of the State of Illinois and any applicable laws of the United States
of America.
 
11. Binding Effect.  This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns; provided, however, that Borrowers shall not assign or
transfer its rights or obligations hereunder without the prior written consent
of the Lender.
 
12. Counterparts.  This Amendment may be executed in several counterparts, each
of which shall be fully effective as an original, and all of which together
shall constitute one and the same instrument.
 
13. NO ORAL AGREEMENTS.  THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE
 
 
 

--------------------------------------------------------------------------------

 
 
 
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]

 
 

--------------------------------------------------------------------------------

 

 
ADMINISTRATIVE AGENT:
 
GENERAL ELECTRIC CAPITAL
   
CORPORATION, as Administrative Agent
               
By:
 /s/ Adam Zeiger
     
Name:
 Adam Zeiger
     
Title:
 Authorized Signatory
 









[signatures continue on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
 
BORROWERS:
 
BLC ATRIUM-JACKSONVILLE SNF,
             
LLC, a Delaware limited liability
             
company
             
BLC WESTWOOD, LLC, a Delaware
             
limited liability company
             
BLC JACKSON OAKS, LLC, a Delaware
             
limited liability company
             
CAROLINA HOUSE OF BLUFFTON,
             
LLC, a North Carolina limited liability
             
company
             
CAROLINA HOUSE OF HILTON
             
HEAD, LLC, a North Carolina limited
             
liability company
             
ARC HDV, LLC, a Tennessee limited
             
liability company
             
FIT RAMSEY, LLC, a Delaware limited
             
liability company
             
AHC STERLING HOUSE OF
             
HARBISON, LLC, a Delaware limited
             
liability company
             
AHC PROPERTIES, INC., a Delaware
             
corporation
             
BROOKDALE PLACE OF BATH, LLC,
             
a Delaware limited liability company
             
BKD KANSAS PROPERTIES, LLC, 
             
a Delaware limited liability company






   
By:
 /s/ George T. Hicks
     
Name:
 George T. Hicks
     
Title:
 Executive Vice President
 









[Signatures Continued on Following Page]
 
 
 

--------------------------------------------------------------------------------

 

 
LENDERS:
 
GENERAL ELECTRIC CAPITAL
   
CORPORATION
               
By:
 /s/ Adam Zeiger
     
Name:
 Adam Zeiger
     
Title:
 Authorized Signatory
 








   
BANK OF AMERICA, N.A.
               
By:
 /s/ Zubin R. Shroff
     
Name:
 Zubin R. Shroff
     
Title:
 Vice President
 








   
FIFTEENTH INVESTMENT HFS LIMITED
               
By:
 /s/ Steve Ruth
     
Name:
 Steve Ruth
     
Title:
 Authorized Signatory Chief Investment Officer
 





 